DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 6/9/2020 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 6/9/2020 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Double Patenting
4.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-13 are rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claims 1 and 3-12 respectively U.S. Patent No. 10,739,560 B2.

The claims of the instant application corresponds to the patented claim as follows:
Instant application 16/897,035
Regarding claim 1, An imaging lens comprising in order from an object side to an image side, a first lens being double-sided aspheric lens, a second lens having positive or negative refractive power, an aperture stop, a third lens having positive refractive power, a fourth lens having at least one aspheric surface and negative refractive power, a fifth lens having at least one aspheric surface and positive or negative refractive power, and a sixth lens being double-sided aspheric lens and having positive refractive power, wherein an image-side surface of said sixth lens is a concave surface facing the image side near the optical axis and is formed as the aspheric surface, which changes to the convex surface at an area apart from the optical axis.  
Regarding claim 4, wherein the object-side surface of said first lens is formed as the aspheric surface which changes to the convex surface at a peripheral area.  
Regarding claim 5, wherein the image-side surface of said first lens is formed as the aspheric surface, which changes to the concave surface at the peripheral area.  
Regarding claim 6, wherein said second lens is a meniscus lens having a concave surface facing the image side near the optical axis, said third lens has biconvex shape having convex surfaces facing both surfaces near the optical axis, said fourth lens is a meniscus lens having a concave surface facing the object side near the optical axis, and said fifth lens is a meniscus lens having a concave surface facing the object side near the optical axis.  

Regarding claim 8, wherein a conditional expression (1) below is satisfied: (1) 0.6<t23/t34<1.6 where t23: distance along the optical axis from the image-side surface of the second lens to the object-side surface of the third lens, and t34: distance along the optical axis from the image-side surface of the third lens to the object-side surface of the fourth lens.  
Regarding claim 9, wherein conditional expressions (2) and (3) below are satisfied: (2) -0.3<(Nd1-1)/r1<0.0 [AltContent: rect]where Ndl: refractive index at d-ray of the first lens, r1: curvature radius near the optical axis of the object-side surface of the first lens, and r2: curvature radius near the optical axis of the image-side surface of the first lens.  
 Regarding claim 10, The imaging lens according to Claim 1, wherein conditional expressions (4) to (7) below are satisfied:[AltContent: rect](4) 3.0<│f2/f│; (5) 0.5 <f3/f <1.5; (6) -2.5 <f4/f<-0.8 (7) 15<│f5/f│ where f: focal length of the overall optical system of the imaging lens, f2: focal length of the second lens, f3: focal length of the third lens, f4: focal length of the fourth lens, and f5: focal length of the fifth lens.  
Regarding claim 11, wherein a conditional expression (8) below is satisfied: (8) 1.0<f6/f<2.0 where f: focal length of the overall optical system of the imaging lens, and f6: focal length of the sixth lens.  
Regarding claim 12, wherein conditional expressions (9) and (10) below are satisfied:
[AltContent: rect] where vd2: abbe number at d-ray of the second lens, vd3: abbe number at d-ray of the third lens, and vd4: abbe number at d-ray of the fourth lens.  
Regarding claim 13, wherein a conditional expression (11) below is satisfied: (11) 0.6<TTL/2ih<1.0 where TTL: total track length, and ih: maximum image height.  

U.S.Patent No.10,739,560 B2
 Regarding claim 1, An imaging lens comprising in order from an object side to an image side;- a first lens being double-sided aspheric lens, a second lens having positive or negative refractive power, an aperture stop, a third lens having positive refractive power, a fourth lens having at least one aspheric surface and negative refractive power, a fifth lens having at least one aspheric surface and positive or negative refractive power, and a sixth lens being double-sided aspheric lens and having positive refractive power, wherein an image-side surface of said sixth lens is a concave surface facing the image side near the optical axis and is formed as the aspheric surface which changes to the convex surface at an area apart from the optical axis, said fourth lens has a meniscus shape having a concave surface facing the object side near the optical axis, an object-side surface of said first lens is a plane or a concave surface facing the object side near the optical axis, and a conditional expression (9) below is satisfied:   where (9) 18 <vd2< 28  where vd2 : abbe number at d-ray of the second lens.  
Regarding claim 2, The imaging lens according to claim 1, wherein the image-side -3-Application No. 15/875,447 surface of said first lens is plane or the convex surface facing the image side near the optical axis.  

 Regarding claim 4, The imaging lens according to claim 1, wherein the image-side surface of said first lens is formed as the aspheric surface; which changes to the concave surface at the peripheral area.
Regarding claim 5,  The imaging lens according to claim 1,wherein said second lens is a meniscus lens having a concave surface facing the image side near the optical axis, said third lens has biconvex shape having convex surfaces facing both surfaces near the optical axis, said fourth lens is a meniscus lens having a concave surface facing the object side near the optical axis, and said fifth lens is a meniscus lens having a concave surface facing the object side near the optical axis.  
Regarding claim 6, The imaging lens according to claim 1, wherein said sixth lens has the convex surface facing the object side near the optical axis, and is formed as the aspheric surface which changes from the convex surface to the concave surface at an area apart from the optical axis.  
Regarding claim 7, The imaging lens according to claim 1, wherein a conditional expression (1) below is satisfied: (1) 0.6<t23/t34<1.6 where t23: distance along the optical axis from the image-side surface of the second lens to the object-side surface of the third lens, and t34: distance along the optical axis from the image-side surface of the third lens to the object-side surface of the fourth lens.  
Regarding claim 8, The imaging lens according to claim 1, wherein conditional expressions (2) and (3) below are satisfied: (2) -0.3<(Nd1-1)/r1<0.0  (3) 0.0 <1-[AltContent: rect]where Ndl: refractive index at d-ray of the first lens, r1: curvature radius near the optical axis of the object-side surface of the first lens, and r2: curvature radius near the optical axis of the image-side surface of the first lens.  
Regarding claim 9, The imaging lens according to claim 1, wherein conditional expressions (2) and (3) below are satisfied: (2) -0.3<(Nd1-1)/r1<0.0 [AltContent: rect]where Ndl: refractive index at d-ray of the first lens, r1: curvature radius near the optical axis of the object-side surface of the first lens, and r2: curvature radius near the optical axis of the image-side surface of the first lens.  
Regarding claim 10, The imaging lens according to Claim 1, wherein conditional expressions (4) to (7) below are satisfied:[AltContent: rect](4) 3.0<│f2/f│; (5) 0.5 <f3/f <1.5; (6) -2.5 <f4/f<-0.8 (7) 15<│f5/f│ where f: focal length of the overall optical system of the imaging lens, f2: focal length of the second lens, f3: focal length of the third lens, f4: focal length of the fourth lens, and f5: focal length of the fifth lens.  
Conclusion
5.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/26/2022